Citation Nr: 0914002	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-32 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of upper 
back and neck injury.

2.  Entitlement to service connection for residuals of right 
foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA 
notice requirements applied to all elements of a claim.  A 
review of the record shows the Veteran was provided VCAA 
notice in January 2005.  He was notified that the VCAA 
requirements applied to all elements of a claim in the May 
2006 Statement of the Case.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the Board notes that a January 2005 service 
department report noted the Veteran's service treatment 
records were unavailable due to fire.  In such cases, there 
is a heightened duty to assist the Veteran in developing the 
evidence that might support his claim, which includes the 
duty to search for alternative medical records.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  

The Veteran has asserted that he acquired an upper back and 
neck injury as a result of a 1955 basic training incident 
where he fell on a rifle when his fellow servicemen made him 
the unintended recipient of a "blanket party."  He reported 
that his back injury caused him to be given "light duty" 
for the rest of his service.  He also stated that he injured 
his ankle in 1958 when a metal locker he carrying with 
another serviceman fell on it.  He reported his ankle was 
treated by a German doctor who told him that he would always 
walk with a limp.  

The post-service evidence includes an August 2006 statement 
from a private doctor, J.S.Z., M.D., who noted the Veteran 
had back and neck problems since service related to 
continuous strenuous activities and that he had walked with a 
limp for the entire ten year treatment relationship.  Lay 
statements from the Veteran's long time friends remarked that 
when he came home on leave in the fall or early winter of 
1955 he was injured and that he subsequently required help at 
work because of his injuries.  VA reports dated in January 
2006 noted the Veteran's work history included 18 years as a 
dance instructor.  Records show he was involved in an 
altercation with his son in law in October 2002 and sustained 
a chip fracture to the lateral malleolus when he struck his 
right ankle against a coffee table.  

Although a July 2007 VA examiner found that the Veteran's 
back and neck injuries could not be related to service 
without speculation and that his present ankle disorder was 
likely caused by an injury in 2002, the examiner did not 
comment upon the statements of the Veteran's friends that he 
was unable to lift/work after service or the August 2006 
private medical opinion relating back and neck problems to 
service and indicating the Veteran had walked with a limp 
since approximately 1996.  Therefore, the Board finds that 
additional action is required prior to appellate review.

The Board notes that in July 2007 the Veteran, in essence, 
refused to provide authorization for VA to request copies of 
the treatment records of his private chiropractor identified 
in a February 2003 VA treatment report.  The Board also notes 
that the clinical records from Dr. J.S.Z. documenting the 
treatment history since approximately 1996 may assist the 
Veteran in substantiating his claims.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  These records, if available, should be obtained 
for an adequate determination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the name, address, 
and approximate dates of treatment of 
his chiropractor in approximately 2001.  
He should be requested to provide 
copies of the treatment records from 
Dr. J.S.Z. since approximately 1996 or 
to provide authorization for VA to 
assist him in obtaining these records.  
After he has signed the appropriate 
releases, records should be obtained 
and associated with the claims folder. 
All attempts to procure records should 
be documented in the file.  If these 
records cannot be obtained, a notation 
to that effect should be inserted in 
the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran's claim 
file should be returned to the March 
2006 VA examiner, if available, for 
clarification of his previous opinions 
as to etiology.  The VA examiner should 
request to reconcile the March 2006 
opinions with the evidence of record, 
including the lay statements of the 
Veteran's friends and the medical 
opinion of Dr. J.S.Z.  The examiner 
should provide opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran has any 
present back, neck and right foot 
disabilities as a result of injuries 
during active service.

If the March 2006 examiner is 
unavailable, the Veteran should be 
scheduled for a VA examination for the 
requested opinions as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) 
that the Veteran has present back, neck 
and right foot injuries as a result of 
active service.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




